 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Ricky Lee Jarrett,                                 No. CV-17-01589-PHX-JAT
10                  Plaintiff,                           ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Defendants.
14
15          Two motions are pending before the Court: 1) Plaintiff’s motion for reconsideration
16   of the prior denial of his request for appointment of pro bono counsel, and 2) Defendant’s
17   motion for reconsideration of the denial of her motion for summary judgment.
18   I.     Motion to Appoint Counsel
19          Plaintiff moves to reconsider this Court’s prior order denying him appointment of
20   counsel (Doc. 25). (Doc. 65). Plaintiff articulates 3 reasons for appointment of counsel:
21   1) Plaintiff is not similarly situated to other prisoners; 2) circumstances have changed
22   because he is now facing a trial; and, 3) Plaintiff needs a medical expert. As the Magistrate
23   Judge in this case previously held:
24                 There is no constitutional right to appointment of counsel in a civil
            case. See Johnson v. Dep’t of Treasury, 939 F.2d 820, 824 (9th Cir. 1991).
25          Appointment of counsel in a civil rights case is required only when
            exceptional circumstances are present. Terrell v. Brewer, 935 F.2d 1015,
26          1017 (9th Cir. 1991) (citing Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
            Cir. 1986)). In determining whether to appoint counsel, the court should
27          consider the likelihood of success on the merits, and the ability of plaintiff to
            articulate his claims in view of their complexity. Wood v. Housewright, 900
28          F.2d 1332, 1335 (9th Cir. 1990).
 1   (Doc. 25 at 1).
 2          As to reason one, the fact that Plaintiff is proceeding to trial, while different than
 3   many other cases, is not standing alone exceptional circumstances given Plaintiff’s ability
 4   to litigate his case pro se.
 5          As to reason two, the fact that Plaintiff survived summary judgment increases his
 6   likelihood of success on the merits. However, the Court still cannot say that likelihood is
 7   significant enough to warrant the appointment of counsel. Additionally, while trial
 8   certainly adds another level of complexity, Plaintiff is quite capable of articulating his
 9   claims and litigating his case. Further, only one issue is proceeding to trial.
10          As to reason three, discovery is closed (Doc. 14). New experts cannot be retained
11   or disclosed regardless of appointment of counsel.
12          Based on the foregoing, the Court does not find the circumstances justify
13   reconsideration of the denial of appointment of counsel.
14   II.    Motion for Reconsideration
15          In her motion for reconsideration, Defendant argues this Court erred in considering
16   Plaintiff’s unsworn statements in opposition to Defendant’s motion for summary judgment.
17   In sum, Defendant makes two arguments: 1) the Court committed factual error in
18   concluding that the same facts on which Plaintiff relied to oppose summary judgment were
19   also present in his verified complaint (which is a competent format); and 2) the Court
20   committed legal error in considering Plaintiff’s unverified response to summary judgment.
21   As to issue two, Defendant argues under Soto v. Sweetman, 882 F.3d 865 (9th Cir. 2018),
22   that if Plaintiff does not submit his evidence in opposition to summary judgment in a
23   competent format, the Court cannot consider it. Defendant’s arguments fail in both
24   respects.
25          First, factually, in the Order this Court stated:
26          Although the Court has cited Plaintiff’s response because it is directly
            responsive to the motion for summary judgment, all of Plaintiff’s allegations
27          therein can be found in his verified complaint. . . Thus, the Court finds the
            record contains competent evidence.
28
     (Doc. 63 at 5). Defendant argues this was error because all of the facts in response to the

                                                  -2-
 1   motion for summary judgment are not in the verified complaint. (Doc. 66 at 2). But as the
 2   Court already explained, although the facts in response to the summary judgment motion
 3   are more directly responsive to the motion itself, all of the facts necessary to find a disputed
 4   issue of fact are in the verified complaint.
 5          Specifically, in the verified complaint, Plaintiff states “Plaintiff dwells in a
 6   lockdown facility where no inmate has the leisure to open their cell door in order to clean
 7   their cell. [] and the officers never allow inmates to do so. Whenever an Inmate makes the
 8   request, the officer always responds with, ‘not right now’ and it never gets done.” (Doc. 8
 9   at 15-16). On summary judgment, the Court must draw all reasonable inferences from the
10   evidence in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
11   255 (1986); Hornish v. King County, 899 F.3d 680, 687 (9th Cir. 2018). From this quoted
12   evidence alone, the Court can infer that Plaintiff, an inmate, has a locked cell that must be
13   opened to be cleaned and that if/when Plaintiff asked for the cell to be opened for cleaning
14   that request was denied by the guards. Thus, while the facts as Plaintiff states them in
15   opposition to summary judgment more directly address this point, the facts in the verified
16   complaint alone are sufficient to create a disputed issue of fact as to whether Plaintiff was
17   ever permitted to clean his cell.1
18          Second, the Court did not commit an error of law. The Soto decision did not address
19   and, thus, did not overrule the Ninth Circuit Court of Appeals’ decision in Fraser v.
20   Goodale, which held that at summary judgment, the Court should consider unsworn,
21   inadmissible hearsay statements written by the plaintiff in a diary. 342 F.3d 1032, 1036–
22   37 (9th Cir. 2003). The Ninth Circuit Court of Appeals explained that at summary
23   judgment, courts “do not focus on the admissibility of the evidence’s form. We instead
24   focus on the admissibility of its contents.” Id. at 1036. Therefore, because the contents
25   of the diary pertained to events within the plaintiff’s personal knowledge, and because the
26   diary’s contents could be presented in an admissible form at trial—namely, the plaintiff
27
     1
       The facts are disputed because Plaintiff’s competent evidence that he was never permitted
28   to clean his cell is contradicted by CO II Rabadan’s competent evidence that Plaintiff was
     permitted to clean his cell.

                                                    -3-
 1   could testify as to the relevant portions of the diary from her personal knowledge—the
 2   court could consider the diary’s contents in opposition to a motion for summary judgment.
 3   Id. at 1036–37.
 4          Fraser’s holding is consistent with Rule 56, which provides that a party may object
 5   to material presented in opposition to summary judgment if that material “cannot be
 6   presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2); see
 7   McAfee v. Metro. Life Inc. Co., 368 F. App’x 771, 772 n.1 (9th Cir. March 1, 2010) (the
 8   plaintiff’s unsworn letter was admissible under Rule 56 “because it was based on personal
 9   knowledge, and the contents could be presented in admissible form at trial”) (citation
10   omitted); Block v. City of Los Angeles, 253 F.3d 410, 418–19 (9th Cir. 2001) (“To survive
11   summary judgment, a party does not necessarily have to produce evidence in a form that
12   would be admissible at trial….”); Obesity Research Inst., LLC v. Fiber Research Int'l, LLC,
13   310 F. Supp. 3d 1089, 1107 (S.D. Cal. 2018) (same) (collecting cases).
14          Plaintiff’s statements in his response to the motion for summary judgment and
15   accompanying statement of facts that were based on his personal knowledge could be
16   presented in an admissible form at trial; namely Plaintiff’s own testimony. Thus, legally,
17   under Fraser and a myriad of other Ninth Circuit Court of Appeals cases, this Court was
18   permitted (and perhaps required) to consider Plaintiff’s statements in his response and
19   statement of facts that were based on his personal knowledge even though they were
20   unsworn.
21          However, Defendant is correct that Soto held (without reference to whether the
22   evidence could be converted to an admissible form at trial) that unsworn statements of the
23   inmate Plaintiff were not competent evidence to oppose summary judgment. 882 F.3d at
24   873. Defendant makes no effort to reconcile Soto with all of the other controlling cases.
25         The Soto Court may have held that whether evidence is competent to consider in
26   opposition to summary judgment under Rule 56 is a separate inquiry from whether the
27   evidence is in an admissible format or convertible to an admissible format by trial. Id. An
28   example of this distinction might be an affidavit from the plaintiff. An affidavit is


                                                -4-
 1   competent evidence to oppose summary judgment under Rule 56(c)(1)(A), but likely not
 2   admissible at trial. See 10B Wright, Miller & Kane, Federal Practice and Procedure, §
 3   2738 at 315-316 (4th ed. 2016) (“Thus, [] affidavits, which are not admissible at trial, are
 4   appropriate at a summary-judgment hearing to the extent they contain admissible
 5   information that could be introduced as evidence at trial.”).
 6           Nonetheless, prior to Soto, the Ninth Circuit Court of Appeals had directed this
 7   Court to consider evidence at summary judgment that could be converted to an admissible
 8   format at trial, particularly when the plaintiff was a pro se inmate. Thomas v. Ponder, 611
 9   F.3d 1144, 1150 (9th Cir. 2010) (“We have, therefore, held consistently that courts should
10   construe liberally motion papers and pleadings filed by pro se inmates and should avoid
11   applying summary judgment rules strictly.”). While it is true this Court must follow Soto,
12   this Court must also follow the wealth of Ninth Circuit cases that direct this Court to look
13   at the evidence’s content, not its form, for whether it should be considered at summary
14   judgment. Following those cases, the Court finds there was no “manifest injustice,” as
15   claimed by Defendant (Doc. 66 at 1), in this Court considering Plaintiff’s statements based
16   on his personal knowledge in his response to the motion for summary judgment and his
17   supporting statement of facts, even though he failed to file them in a “competent” format.2
18   III.    Conclusion
19           Based on the foregoing,
20           IT IS ORDERED that the motion for reconsideration of the denial of appointment
21
     2
         As the Fifth Circuit Court of Appeals has noted,
22
             At the summary judgment stage, evidence need not be authenticated or
23           otherwise presented in an admissible form. See Fed. R. Civ. P. 56(c); Lee v.
             Offshore Logistical & Transp., LLC, 859 F.3d 353, 355 (5th Cir. 2017); LSR
24           Consulting, LLC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (5th Cir.
             2016). After a 2010 revision to Rule 56, “materials cited to support or dispute
25           a fact need only be capable of being ‘presented in a form that would be
             admissible in evidence.’” LSR Consulting, LLC, 835 F.3d at 534
26           (quoting Fed. R. Civ. P. 56(c)(2)).
27   Maurer v. Indep. Town, 870 F.3d 380, 384 & n 1 (5th Cir. 2017) (noting that the 2010
     amendment effectively overruled prior Fifth Circuit precedent that required admissible
28   evidence to oppose summary judgment).


                                                  -5-
 1   of counsel (Doc. 65) is denied.
 2         IT IS FURTHER ORDERED that the motion for reconsideration of the denial of
 3   the motion for summary judgment (Doc. 66) is denied.
 4         IT IS FINALLY ORDERED that all deadlines in this Court’s May 13, 2019 Order
 5   are confirmed.
 6         Dated this 24th day of May, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
